RECEIVED IN
                           COURT OF CRIMINAL APPEALS
                                 NOV 05 2015
                                                                     f«3V o22015
                              Afe@IAeosta.G»ei1<
                                     November 2, 2015

ADAM KELLY WARD
TDCJ #    00999525
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

Dear Mr. Ward:


         Pursuant to Texas Code of Criminal Procedure art. 43.141, enclosed is a copy
of the trial court's Order setting the execution of ADAM KELLY WARD for March 22,
2016.
                                                       ORIGINAL SIGNED BY
                                                 RICHARD A. BEACOM JR.. JUDGE

                                               HON. RICHARD A. BEACOM, JR.
                                               Presiding Judge
                                               354™ Judicial District Court
                                               Hunt County, Texas

cc:      Joni White                                          Jefferson Clendenin
         Assistant Director                                  Assistant Attorney General
         Classifications & Records Division                  Attorney General's Office
         TDCJ - ID                                           209 W. 14th Street
         P. O. Box 99                                        Austin, Texas 78701
         Huntsville, Texas 77342-0099

         Abel Acosta                                         David Dow
         Clerk                                               Attorney for Adam Ward
         Court of Criminal Appeals                           100 Law Center
         P. O. Box 12308                                     Houston, TX 77204-6060
         Capitol Station
         Austin, Texas 78711

         Maria Ramirez                                       Noble Dan Walker, Jr.
         Board of Pardons & Paroles                          Hunt County Dist. Attorney
         Executive Clemency Unit                             P.O. Box 441
         8610 Shoal Creek                                    Greenville, TX 75403-441
         Austin, Texas 78758

         Office of Capital Writs
         1700 N. Congress Ave.     Ste. 460
         Austin, TX 78701
                                       CAUSE NO. 23,182

       THE STATE OF TEXAS                           §       IN THE MSrojfri^URT
                                                    §             !h,V
      vs.                                           §      OF HUN^QOlJTW^TEXAS

      ADAM KELLY WARD                               §      354™ JUDfe^< I
      DISTRICT                                                                  '****.»
                                   SENTENCE OF DEATH

             This day this cause being again called, the State appeared by and through the"
      Hunt County District Attorney, for the purpose of having sentence oflaw pronounced in
  -accordance with the verdict andjudgment rendered against ADAM KELLY WARD at a
  •!&-.•

 jgbrmer term of this Court, to-wit: on the 26th day of June, 2007. The verdict and
 judgment inthe defendant's case were reviewed on direct appeal by the Court of '
 '-•sgy.7


-v^Criminal Appeals of Texas. Subsequently, on the 10th day of February 2010 the ;:            '"•'=•
 judgment in the. defendant's case was affirmed by the decision of the Court of Ciimina] ;

 TAppeals, and, in accordance, this Court has received the decision;and.mandate which are-

 Son file among the papers in this cause.

            On the 6st day of October, 2010, the Court ofCriminal Appeals denied habeas
     relief in the defendant's application for writ of habeas corpus.

            On the 6th day ofMarch, 2014, the U. S. District Court, Northern District of
    Texas, Dallas Division denied habeas relief in the defendant's federal application for writ
    ofhabeas corpus.

            On the 28th day ofMay, 2015, the defendant filed apetition for writ ofcertiorari
    with the United States Supreme Court. The Court denied defendant's petition on the 5'
                                                                                       :th



    day of October, 2015.




                                                                                                i.-.V
         Thereupon, this Court proceeded to pronounce sentence against the defendant,
  ADAM KELLY WARD, as follows:

         It is therefore CONSIDERED and ADJUDGED by the Court that the defendant,
  ADAM KELLY WARD, is guilty of the offense of Capital Murder as found by the jury,
  and the jury having further answered that there is a probability that the defendant would
  commit criminal acts of violence that would constitute acontinuing threat to society, and
 taking into consideration all the evidence, including the circumstances of the offense, the
 defendant's character and background, the personal moral culpability of the defendant,
 there is not sufficient mitigating circumstances to warrant that a sentence of life

 imprisonment rather than adeath sentence be imposed and the law providing that on such
 jury finding the Court shall assess the death penalty to the defendant;
-.-:; —-iriS, THERfiFORE, THE ORDER OF THE COURT that the defendant, having
1been,adjudged, guilty of Capital Murder and having been assessed punishmentafdemhlin
 accordance with the findings ofthe jury and the judgment ofthis Court, shall at some
 time after the hour ol 600 pm, on Tuesday, the 22nd day ofMarch, 2016, be put to death
 by an executioner designated by the Director ofthe Institutional Division ofthe Texas
 Department ofCriminal Justice, who shall cause a substance or substances in a lethal
quantity to be intravenously injected into the body ofthe defendant to continue until the
defendant is deceased, obeying all laws ofthe State ofTexas with reference to such
execution.


        IT IS ORDERED that the Clerk of this Court shall issue aDeath Warrant, in
accordance with this sentence, to the Director ofthe Institution Division ofthe Texas
Department ofCriminal Justice, and shall deliver such warrant to the Sheriff ofHunt
County, Texas, to be by him delivered to the Director of the Institution Division of the

Texas Department of Criminal Justice, together with the defendant, ADAM KELLY

WARD, if he has not previously been so delivered.

       DONE and ENTERED this the 2nd day of November, 2015.


                                                            ORIGINAL SJGNED BY
                                                     RICHARD A. BEACOM JR., JUDGE
                                             HONORABLE RICHARD BEACOM
                                             354™ JUDICIAL DISTRICT COURT
                                             HUNT COUNTY, TEXAS




                                                                                  •u   '"» '                                   CAUSE NO. 23,182


STATE OF TEXAS                              §                      ^INta DISTRICT COURT
                                                              cn
ADAM KELLY WARD                             §                          354^bIP©PP DISTRICT
                                                                        ^JUKl ur tKiiiil'AL APPEALS
                                  EXECUTION ORDER                            NOV 06 2015

      This Court, having received the mandate from the Court/oJ^pigugal Appeals

affirming the Defendant's conviction in the above styled and numbered cause and

having received notice that the Court of Criminal Appeals has denied habeas relief in

the defendant's initial petition for writ of habeas corpus, cause no. WR-70,651-02,

now enters the following Order:

       IT IS HEREBY ORDERED that the Defendant, ADAM KELLY WARD, who has been

adjudged to be guilty of Capital Murder as charged in the indictment and whose

punishment has been assessed at Death by the verdict of the jury and judgment of

the Court, shall be kept in custody by the Director of the Texas Department of

Criminal Justice - Correctional Institutions Division at Huntsville, Texas until Tuesday,

the 22nd day of March, 2016, upon which day, at the Texas Department of Criminal

Justice - Correctional Institutions Division at Huntsville, Texas, at some time after the

hour of 6:00 p.m., in a room arranged for the purpose of execution, the said Director,
acting by and through the executioner designated by said Director as provided by law,

is hereby commanded, ordered and directed to carry out this sentence of death by

intravenous injection of a substance or substances in a lethal quantity sufficient to

cause the death of the said ADAM KELLY WARD and until the said ADAM KELLY WARD


is dead, such procedure to be determined and supervised by the said Director of the

Correctional Institutions Division of the Texas Department of Criminal Justice.

      IT IS HEREBY ORDERED that the Clerk of the Court shall send a copy of the

Death Warrant in cause 23,182 within two (2) days of the signing of this order to the

following:

   1) Joni White, Assistant Director, Classifications & Records Division TDCJ-ID P.O.
      Box 99 Huntsville, TX 77342-0099;

   2) Jefferson Clendenin, Assistant Attorney General, Attorney General's Office 209
      W. 14th Street Austin, TX 78701;

   3) Abel Acosta, Clerk, Court of Criminal Appeals, P.O. Box 12308 Capitol Station
      Austin, TX 78711;

   4) David Dow, Attorney for Adam Ward, 100 Law Center, Houston, TX 77204-
      6060;


   5) Maria Ramirez, Board of Pardons & Paroles Executive Clemency Unit 8610
      Shoal Creek Austin, TX 78758;


   6) Noble Dan Walker, Jr., Hunt County District Attorney, P.O. Box 441 Greenville,
      TX 75403-441; and
   7) Office of Capital Writs, 1700 N. Congress Ave., Ste. 460 Austin, TX 78701.

         IT IS FURTHER ORDERED that the Clerk of this Court shall issue and deliver to


the Sheriff of Hunt County, Texas, a Death Warrant in accordance with this Order,

directed to the Director of the Texas Department of Criminal Justice - Correctional

Institutions Division at Huntsville, Texas, commanding him, the said Director, to put

into execution the Judgment of Death against the said ADAM KELLY WARD.

         IT IS FURTHER ORDERED that the Sheriff of Hunt County, upon receipt of said

Death Warrant, is to deliver said Death Warrant to the Director of the Texas

Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas

and shall take receipt of said Death Warrant and return the receipt to the Clerk of this

Court.


               SIGNED AND ENTERED this 2nd day of November, 2015.




                                                      ORIGINAL SIGNED BY
                                                RICHARD A. BEAC0M JR.. JUDGE

                                               HONORABLE RICHARD A. BEACOM, JR.
                                               Presiding Judge
                                               354th Judicial District Court
                                               Hunt County, Texas
••'\




                                      CAUSE NO. 23,182                /••

       THE STATE OF TEXAS                        §         IN Ti^^§T£IC;fCOURT
       vs.                                       §     OF HUNT COUNT^fijg&XAS
                                                 §
       ADAM- KELLY WARD                          §      354™ JUDICIAL D^RigiW m
                                                                     WURTOFCRWALAPPa'
                                     DEATH WARRANT
                                                                                NOV 06 2015
       TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS
       DEPARTMENT OF CRIMINAL JUSTICE AND TO THE SHERIF^^P^Tq^
       COUNTY, TEXAS:                                    ~ ' *
             On the 26th day of June, 2007, the above-named defendant, in the above-

       styled and numbered cause, was convicted of the offense of capital murder. On the

       26th day of June, 2007, the Court sentenced the above-named defendant to death in

       accordance with the findings of the jury, pursuant to the Texas Code of Criminal

       Procedure.


             The Court, having received the Court of Criminal Appeals' mandate

       affirming the above-named defendant's conviction for capital murder and having

       received notice of the Court of Criminal Appeals' denial of the defendant's

       application for writ of habeas corpus, sentenced the above-named defendant to

       death for the offense of capital murder and ORDERS that the execution be had on

       Tuesday, the 22nd day of March, 2016, at any time after the hour of 6:00 p.m.

       at the Institutional Division of the Texas Department of Criminal Justice,

       Huntsville, Texas.
•A




       The Sheriff of Hunt County, Texas, is hereby commanded to transport the

 defendant, if he has not already been so delivered, to the Institutional Division of

 the Texas Department of Criminal Justice, Huntsville, Texas, and deliver this

 warrant to the Director of the Institutional Division of the Texas Department of

 Criminal Justice for the purpose of executing this warrant, and to take from the

 Director the proper receipt for the defendant and this warrant. The Sheriff will

 return the receipt to the office of the District Clerk of Hunt County, Texas.

       The Director of the Institutional Division of the Texas Department of

 Criminal Justice is hereby commanded to receive from the Sheriff of Hunt County,

 Texas the defendant, if he has not already been so delivered, and this warrant, and

 to give his receipt to the Sheriff, and to safely keep the defendant and to execute

 the sentence of death at any time after the hour of 6:00 p.m. on the day and date

 specified in paragraph two of this warrant, by causing a substance or substances in

 a lethal quantity to be intravenously injected into the body of the defendant to

 continue until the defendant is deceased, obeying all laws of the State of Texas

 with reference to such execution.


       Witness my hand and seal of the District Clerk of Hunt County, Texas, at

 my office in the City of Greenville, Texas, on the 2nd day of November, 2015.


                                     Ofa/jM ir\ajiJJu^i Jltitj,4 CJLcL)
                                  STACEYT.ANDRUM
                                  DISTRICT CLERK - HUNT COUNTY, TEXAS
                                            RETURN


        The Sheriff of Hunt County, Texas, received this writ on the            day of
                       , 2015, at          M. and executed the same by delivering two copies of
this warrant to the Warden of the Institutional Division of the Texas Department of Criminal
Justice on the           day of                      , 2015 and by taking his receipts for the said
defendant, if necessary, and this warrant, which receipts are hereto attached do here now make
my return on this writ this          day of                      , 2015.



                                      SHERIFF RANDY MEEKS
                                      HUNT COUNTY, TEXAS



                                   ACKNQWLEDG EMENT


      On this the         day of             . 2015, the following papers related to cause
number 23,182, styled THE STATE OF TEXAS vs. ADAM KELLY WARD, were received
from the Sheriff of Hunt County, Texas:

1. One original and one copy of the DEATH WARRANT to be delivered to the Director of the
Texas Department of Criminal Justice- Correctional Institutions Division.

2. Two original, certified EXECUTION ORDERS.

                                                  WILLIAM STEPHENS
                                                  TEXAS DEPT. OF CRIMINAL JUSTICE
                                                  CORRECTIONAL INSTITUTIONS DIVISION
                                                  HUNTSVILLE. TEXAS




                                                  DEPUTY
                                                  TEXAS DEPT. OF CRIMINAL JUSTICE
                                                  CORRECTIONAL INSTITUTIONS DIVISION